               Case 1:20-cv-05462-RA Document 14 Filed 11/23/20 Page 1 of 1


                                                                     USDC-SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC#:
 RICHARD J. BLITZ,                                                   DATE FILED: 11-23-20

                              Plaintiff,
                                                                       20-CV-5462 (RA)
                         v.
                                                                            ORDER
 BLDG MANAGEMENT CO. INC., et al.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         The initial pre-trial conference schedule for Friday, December 18, 2020 will be held by telephone.

The parties shall use the dial-in information provided below to call into the conference: Call-in Number:

(888) 363-4749; Access Code: 1015508. This conference line is open to the public.

         In advance of this conference, the parties must submit a joint letter and proposed case

management plan no later than December 11, 2020. The Court understands that Defendants have served

Plaintiff with a proposed joint letter and case management plan, with instruction on how to complete

these forms. Plaintiff is reminded that the due date for these documents is December 11, 2020.

         The Clerk of Court is respectfully directed to mail a copy of this order to Mr. Blitz.

SO ORDERED.

Dated:      November 23, 2020
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
